Citation Nr: 1117327	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for scarring from surgery for a staph infection.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for blindness of the right eye.  

3.  Entitlement to an increased evaluation for appendectomy with post operative abscess, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  

This appeal arises from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for blindness of the right eye and scarring caused by surgery for a staph infection.  

A December 1993 rating decision denied service connection for vision loss in the right eye.  In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States Court of Appeals for Veterans Claims (Court) instructed that the Board of Veterans' Appeals (B0ard) must initially address the issue of whether or not new and material evidence has been submitted to reopen a claim in cases where there is a prior final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993).  For that reason the issue set out on the title page is whether new and material evidence has been submitted.  

The Veteran submitted a timely notice of disagreement to the RO's decision denying an increased rating for an appendectomy with post operative abscess.  The claims folder does not contain a statement of the case issued to the veteran by the RO as to that issue.  

The issues of service connection for blindness in the right eye and scarring caused by surgery for a staph infection and an increased rating for appendectomy with post operative abscess are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A December 1993 rating decision denied service connection for vision loss of the right eye.  A January 1994 letter from the RO to the Veteran informed him the claim had been denied.  The Veteran submitted a notice or disagreement in February 1994 which did not include disagreement with the denial of service connection for vision loss of the right eye.  

2.  The evidence submitted since December 1993 had not been previously submitted and relates to a previously unestablished fact.  


CONCLUSIONS OF LAW

1.The December 1993 rating decision is final.  38 C.F.R. §§ 3.104, 20.1103 (1993).  

2.  New and material evidence has been submitted to reopen the claim for service connection for blindness of the right eye.  38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran submitted his claims in January 2006.  The RO sent him a letter in February 2006 which explained his claim for service connection for his right eye had already been denied.  The Veteran was informed that new and material evidence was required to reopen his claim.  The letter also defined what was considered new and material evidence.  It also explained why the claim had previously been denied.  

As the decision below reopens the claim and remands it for further development no further notice to the Veteran or assistance with his claim is necessary at this time.  



NEW AND MATERIAL

Relevant Laws and Regulations.  Once entitlement to service connection for a given disorder has been denied and has not been timely appealed, that determination is final.  In order to later establish service connection for the disorder in question, it is required that new and material evidence be presented warranting reopening the claim and reviewing the former disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2010).  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2010).

A Notice of Disagreement shall be filed within 1 year from the date of mailing of notification of the initial review and determination; otherwise, that determination will become final and is not subject to revision.  The date of the letter of notification will be considered the date of mailing for the purposes of determining whether a timely appeal has been filed.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2010).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  

Factual Background and Analysis.  The Veteran filed a claim for his right eye in October 1993.  The RO denied the claim for the right eye in December 1993.  A January 1994 letter from the Veteran to the RO informed him the claim had been denied.  The Veteran submitted a notice of disagreement in February 1994.  It did not include disagreement with the denial of service connection for the right eye.  The December 1993 rating decision is final.  38 C.F.R. §§ 3.104, 20.1103 (2010).  

The Veteran requested his claim for blindness of the right eye be reopened in February 2006.  A May 2006 rating decision denied service connection for blindness of the right eye.  The Veteran appealed that decision.  Even though the RO denied service connection on a de novo basis, the Board must first address whether new and material evidence has been submitted.  

To determine if new and material evidence has been submitted the Board compared the evidence in the claims folder in December 1993 with the evidence submitted since that date.  

The evidence in the claims folder in December 1993 included service treatment records.  They revealed the Veteran's eyes were normal at service entrance and his vision in the right eye was 20/20 for distant vision and 20/20 for near vision.  Clinical record cover sheets indicated he had been hospitalized in June 1966 for an appendectomy and a second time in June 1966 for post appendectomy abscess.  Service separation examination in August 1966 again indicated his eyes were normal.  His distant vision was 20/15 and his near vision was 20/20.  

The Veteran's Form DD 214 noted he served from October 1962 to October 1966.  He had served in a foreign country one year and two months.  

September 1993 VA records from the Bonham, Texas VA outpatient clinic included referral for an eye consult for blindness in the right eye.  On that date diabetes mellitus, Type II, hypertension and an active ulcer were diagnosed.  

The RO denied the claim for service connection for the right eye in December 1993 on the basis that service medical records did not include any diagnosis or treatment for the right eye.  

The evidence submitted since December 1993 includes the following: 

June 1966 records from Gettysburg Hospital were submitted.  They reveal the Veteran was admitted in June 1966 for treatment of a post appendectomy abscess.  Culture of his incision found hemolytic staphylococcus.  

October 1994 VA records indicate the Veteran was blind in the right eye secondary to diabetes.  

The Veteran submitted a statement in October 1996.  He wrote that the RO had not considered his post appendectomy abscess with a staph infection.  He believed that infection was a direct result of his blood sugar and healing problems.  He was having side effects from that infection.  It had accelerated his blood pressure and his history of bleeding ulcer.  

VA records received in April 1995 indicated the Veteran had vision loss of the right eye secondary to complications from diabetes.  

Records from his private physician, Dr. C, include diagnoses of cataracts, a retinal bleed and post vitrectomy treatment from May 2005 to September 2005.  

An August 2005 letter from Dr. L. indicates he had evaluated the Veteran.  He gave a history of vision loss in the right eye.  The Dallas VA administered laser treatment for the right eye approximately 10 years ago.  

December 2005 VA records include an optometry consult.  

In March 2006 the Veteran submitted copies of articles about retinopathy and systemic hypertension.  

A report of a March 2006 fee basis VA examination is of record.  

VA outpatient treatment records include past medical history of refraction disorder, pseudophakia, vision loss of one eye, diabetes mellitus with "ophthalmology uncontrolled", and vitreous hemorrhage.  

In an April 2008 statement the Veteran asserted his staph infection and hypertension led to the current damage to his health.  

For evidence to be considered new, it must not have been previously submitted.  The records from Gettysburg Hospital, Dr. C., the letter from Dr. L., and VA records are all new.  They had not been previously submitted.  To be material those records must relate to a previously unestablished fact necessary to substantiate the claim.  

Previously there was no evidence of any eye disorder in service.  While the new records do not provide evidence of an eye disorder in service they do provide evidence of in service event.  An infection in service is documented which the Veteran links to his loss of vision in the right eye.  They also provide a diagnosis linking the loss of vision directly to diabetes mellitus.  

The Board considered the evidence as a whole  There is a diagnosis of vision loss secondary to diabetes mellitus.  The Veteran served during the period between January 1962 and May 1975.  For part of that period he was stationed in a foreign country.  That raises the possibility the Veteran's claim could be substantiated.  If the Veteran's service during that period included duty or visitation in the Republic of Vietnam, exposure to Agent Orange in service would be presumed.  Presumptive service connection for diabetes mellitus, Type II is granted for veterans exposed to Agent Orange in service.  See 38 C.F.R. § 3.307, 3.309 (2010).  And if service connection were granted for diabetes mellitus any residuals of that disorder, such as vision loss would be included.  

In addition, the Veteran has submitted evidence of a staph infection in service.  He has presented two separate theories of entitlement .  One, he asserts his staph infection and difficulty healing are evidence of elevated blood sugars in service.  Two, the infection caused his current health problems, such as diabetes mellitus and hypertension.  

Neither theory is supported by evidence in the claims folder of all the elements required for service connection.  In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court held that it was not necessary for a Veteran to submit evidence related to each unestablished fact necessary to support his claim.  Specifically, requiring Veterans to provide evidence of a nexus or a medical opinion to support reopening a claim was a misinterpretation of the statute.  If additional development of a claim, such as a medical examination or request for a medical opinion, offered a reasonable possibility the claim could be substantiated then the claim must be reopened.  

As the Veteran has submitted new and material evidence the claim is reopened.  


ORDER

As new and material evidence has been submitted the claim for service connection for blindness of the right eye is reopened, and to this extent only the appeal is granted.  


REMAND

Additional development of the claim for service connection for vision loss of the right eye is needed.  First, the Veteran should be asked if he had duty or visitation in the Republic of Vietnam.  If he reports he served in Vietnam, a request for verification of that service should be made through official channels. 

Second, the Veteran should be afforded a VA examination to determine if the staph infection in service was a symptom of his current diabetes mellitus or caused him to develop diabetes mellitus.  

As to his claim for service connection for scars, the Board carefully reviewed the records from Gettysburg Hospital and found the Veteran developed a staph infection after a June 1966 appendectomy.  He was readmitted to the hospital for treatment of a post appendectomy abscess.  A July 1979 rating decision granted service connection for appendectomy with post operative abscess.  A noncompensable rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805 for rating scars.  In January 2006 the Veteran filed a claim for service connection for scarring resulting from surgical intervention due to a staph infection in service.  The RO in a May 2006 rating decision denied an increased rating for residuals of appendectomy with post operative abscess, service connection for scarring due to surgery for a staph infection and service connection for blindness of the right eye.  The RO denied the claim for service connection for scarring due to surgery on the basis there was no evidence of a surgical procedure due to a staph infection.  The Veteran submitted a notice of disagreement in February 2007 as to all issues denied in the May 2006 rating decision.  In July 2007, the RO issued a rating decision granting a 10 percent rating for the service-connected appendectomy with post operative abscess.  In July 2007, the RO issued a statement of the case which included only the issues of service connection for scarring due to surgery for a staph infection and blindness of the right eye.  An August 2007 letter to the Veteran stated the July 2007 rating decision was a partial grant of the benefits sought and instructed the Veteran he could withdraw his appeal if he wished.  He submitted a VA Form 9 appealing all issues included in the statement of the case.  He also requested a Decision Review Officer review his claim.  There is no communication from the Veteran in the claims folder indicating he withdrew his claim for an increased rating.  

When the Veteran has initiated appellate review by submitting a notice of disagreement and the RO has not issued a statement of the case to the Veteran, the Board must remand the claim to the RO for a SOC to be issued.  Manlincon v. West, 12 Vet App. 238 (1999).  

In this case, the RO should also request the Veteran clarify his claim for service connection for scarring related to surgery for staph infection.  The Veteran is currently service-connected for residuals of an appendectomy with abscess rated based on scarring.  It was during his hospitalization in June 1966 for an abscess that he had a staph infection found in his incision.  It is unclear to the Board whether the Veteran is claiming he has more than one scar, or if he is actually seeking a higher rating for his scarring related to his appendectomy and abscess.  VA examination in March 2006 found one scar.  

There are also records of treatment of the Veteran which have not been obtained.  The Veteran reported being treated in the 1970's at the VA hospital in Muskogee, the VA in Dallas from the 1980's to the present and the Bonham VA from 1980 forward.  Those records have not been requested.  Only his VA records from Bonham in 1992 and 1993, some of his records from Bonham from 1994 and 1995 (which appear to be submitted by the Veteran), and his records from Bonham for 2005 and 2006 are currently in the claims folder.  

Records in the claims folder indicate the Veteran is receiving benefits from the Social Security Administration.  It is unclear whether the Veteran is receiving SSA disability benefits pertaining to any issues currently on appeal.  This needs to be resolved prior to an adjudication of the appeal.  

Accordingly, the case is REMANDED for the following actions:

1. Take the necessary steps to obtain the Veteran's service personnel records for the purpose of determining whether he had any service in Vietnam.  
2. Ask the Veteran to identify all health care providers who have treated him since his separation from service for residuals of his appendectomy and abscess, vision loss of the right eye, and residuals of his staph infection in service.  Attempt to obtain copies of pertinent treatment records identified by the Veteran.  This should include specific requests for records of treatment of the Veteran at the Muskogee VA Medical Center in the 1970's, treatment at the Dallas VA Medical Center from 1980 to the present (including laser treatment for the right eye in the mid 1990s) and treatment at the VA Medical Center in Bonham from the 1980's to the present.  
3. Ask the Veteran whether he is receiving SSA disability benefits for the issues on appeal.  If so, obtain from SSA a copy of their decision regarding the appellant's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.
4. Ask the Veteran to clarify his claim for service connection for scarring due to surgery for a staph infection.  In this regard ask him to describe the size, location and associated symptoms.  
5. Schedule the Veteran for a VA scar examination to determine whether the Veteran has any scars in relation to the surgery he had for a staph infection which is separate and apart from his service connected appendectomy scar.  The examiner should be asked to describe in detail (size, description, symptoms, etc.) of all staph infection scars which are separate from the appendectomy scar.
6. Arrange for the Veteran to be examined by VA in connection with his claim of service connection for right eye blindness.  The claims folder should be made available for review in conjunction with the examination.  The examiner is asked to answer the following question:  Is it at least as likely as not that the Veteran's vision loss of the right eye is related to service, including a staph infection in June 1966 or the appendectomy in 1966.  The examiner is asked to provide his rationale for any opinion expressed.  In giving the opinion, the examiner should take into account the Veteran's lay statements/assertions.
7. Issue the appellant a statement of the case (SOC), which includes the issue of an increased rating for appendectomy with post operative abscess.  
8. If any benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


